Citation Nr: 1014381	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-28 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from February 1953 to January 
1956 and from August 1960 to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest 
during, or as a result of, his active military service.  

2  The Veteran's tinnitus did not manifest during, or as a 
result of, his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for establishing entitlement to service 
connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

The Veteran's claim was originally characterized as one of 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  In April 1996, the Veteran's claim was denied 
because there was no evidence of in-service hearing loss.  
The Veteran did not appeal this decision, and as such, it is 
final.  A final decision cannot be reopened unless new and 
material evidence is presented.  38 U.S.C.A. § 5108.  

In July 2008, VA received copies of the Veteran's personnel 
records confirming that he was exposed to noise during his 
military service.  Under 38 C.F.R. § 3.156(c), if VA receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA originally decided the claim, VA 
will reconsider the claim.  Evidence demonstrating the degree 
and frequency of noise exposure during the Veteran's active 
service is certainly relevant to the Veteran's claim of 
entitlement to service connection for a hearing loss 
disability.  Accordingly, the claim will be reconsidered and 
considered pending since the time of his original claim for 
service connection.  See 38 C.F.R. § 3.156; Vigil v. Peake, 
22 Vet. App. 63 (2008).  The claim has been recharacterized 
to reflect this result.  

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 556 U. S. ___ (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2006 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The letter also 
provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned).  See Dingess/Hartman, 19 Vet. App. at 484.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in March 2007 and September 2008, and VA has 
obtained these records and incorporated them into the claims 
file.  Additionally, copies of the Veteran's private medical 
records have been obtained and incorporated into the evidence 
of record.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  However, 
upon review of all of the evidence of record, the Board finds 
that the preponderance of the evidence demonstrates that the 
Veteran's bilateral hearing loss and tinnitus are not related 
to his military service.  As such, service connection is not 
warranted.  

The Veteran's military treatment records do not demonstrate 
that the Veteran suffered from a chronic hearing loss 
disorder, to include tinnitus, during his military service.  
The records are silent as to any complaints regarding the 
ears or decreased hearing.  Also, according to an 
audiological evaluation performed as part of the Veteran's 
June 1963 separation examination, pure tone thresholds, in 
decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2009).  Therefore, there is no evidence of a hearing 
loss disability during active military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not demonstrate chronic 
symptomatology, as the first medical evidence of an ear 
disorder is from 1976.  Private treatment records indicate 
that the Veteran suffered an injury to his left ear in August 
1976.  Specifically, the Veteran was noted to have bleeding 
from his ear canal after using a "Q-tip."  A follow-up 
treatment record from September 1976 indicates that the 
Veteran was suffering from left-sided hearing loss and 
bleeding from the ear canal for the past 2 months.  This is 
supported by a treatment record dated October 1976 in which 
the Veteran was noted to have been suffering from decreased 
hearing for the past 4 to 5 months.  Another record from 
October 1976 assigned a diagnosis of a large cholesteatoma 
with ossicular destruction and a possible fistula of the 
horizontal semicircular canal.  The Veteran was noted to be 
suffering from mild to moderate left ear mixed hearing loss 
that was largely conductive in nature in November 1976.  A 
modified radical mastoidectomy was performed in November 1976 
to remove the cholesteatoma.  

In July 1980, the Veteran was found to have a small hole in 
the right tympanic membrane.  In September 1986, the Veteran 
was treated for complaints of blood discharging from the 
right ear.  A myringotomy with tubes was performed on the 
right ear at this time as well.  The record also contains a 
private audiogram from October 1986 that demonstrates 
bilateral hearing loss.  However, it was noted that the 
Veteran had significant improvement with his right ear 
hearing levels after the placement of tubes.  The Veteran was 
also noted to have a history of occupational noise exposure 
while working at a steel foundry.  

Subsequent records demonstrate that the Veteran continued to 
seek audiometric treatment.  The Veteran's hearing has 
continued to deteriorate over time.  A February 1992 record 
indicates that the Veteran experienced decreased hearing when 
he heard a "pop" in his ears that improved following a 
second "pop."  None of these records suggest, however, that 
there is a potential relationship between the Veteran's 
hearing loss and his military service.  In addition, the 
above private treatment records from 1976 to 1992 are silent 
regarding tinnitus or any associated symptomatology.  

Upon filing his claims, the Veteran was afforded a VA 
audiometric examination in March 2007.  The examiner noted 
that the Veteran's military occupation was field artillery 
basic, and that as a civilian, the Veteran worked as a 
plumber, electrician, and a maintenance man.  The examiner 
indicated that the Veteran had a significant post-military 
history of ear problems, and that he was still being treated 
for his chronic outer and middle ear problems.  An authorized 
audiological evaluation was performed during this 
examination, revealing pure tone thresholds, in decibels 
(dB), to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
120
115
120
120
120
LEFT
85
85
105
115
120

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and of 80 percent in the left ear.  
This evidence clearly demonstrates that the Veteran suffers 
from bilateral hearing loss.  

The examiner diagnosed the Veteran with a profound degree 
mixed hearing loss in the right ear and a severe to profound 
degree mixed hearing loss in the left ear.  The examiner 
concluded that it was not at least as likely as not that the 
Veteran's bilateral hearing loss occurred during or as a 
result of military related acoustic trauma.  The examiner 
based this opinion on the fact that there was no evidence of 
impaired hearing during military service.  In addition, the 
examiner concluded that the Veteran's current hearing loss 
was not consistent with noise induced hearing loss.  The 
examiner noted that the Veteran suffered from a history of 
otologic problems, including three surgeries for bilateral 
radical mastoidectomies.  The Veteran was also noted to have 
a significant history of occupational noise exposure.  

The Veteran also denied suffering from tinnitus during this 
examination.  Based on this report from the Veteran, the 
examiner concluded that tinnitus did not exist, and as such, 
did not occur during or as a result of military service.  

In October 2007, VA received a private medical opinion from 
an audiologist with the initials P.A.N.  According to the 
audiologist, the Veteran had an extensive history of noise 
exposure while serving in the military.  The Veteran reported 
using a number of different firearms, but he did indicate 
that hearing protection was used during service.  The 
audiologist noted that while a whisper test was performed 
during the Veteran's military service, such tests are not an 
accurate form of hearing assessment.  It was noted that the 
Veteran had a history of bilateral middle ear surgery.  The 
audiologist opined that the Veteran's mixed hearing loss was 
a combination of a conductive hearing loss (surgery to the 
ears) and a sensory hearing loss (nerve hearing loss).  The 
audiologist concluded that the sensory hearing loss was more 
likely than not related to military noise exposure.  The 
audiologist based this opinion in part on a reference to 
medical literature, suggesting that outer hair cell damage in 
the cochlea occurs before hearing loss is detectable by an 
audiogram.  

The above audiologist submitted an amended opinion in January 
2008.  The audiologist indicated that she had since reviewed 
the Veteran's claims file, which included an audiogram from 
the Veteran's separation examination that listed all pure 
tone thresholds as 0 dB.  The audiologist was of the opinion 
that this test was suspect in light of the Veteran's work 
with firearms and artillery.  The audiologist again concluded 
that the sensorineural component of the Veteran's hearing 
loss was consistent with noise-induced hearing loss.  The 
examiner also provided an opinion that the Veteran's tinnitus 
was more likely than not a result of military acoustic 
trauma.  

In light of the conflicting opinions outlined above, the RO 
scheduled the Veteran for an additional VA audiometric 
examination in September 2008.  During the examination, the 
Veteran reported that his hearing loss began in 1976, just 
prior to his first ear surgery.  The Veteran reported no ear 
infections or ear related problems during his military 
service.  The Veteran described military noise exposure as a 
result of exposure to artillery, but he also described 24 
years of post-military noise exposure with his work in a 
steel mill.  The Veteran also reported having bilateral 
tinnitus since approximately 1976 that occurred 2 to 3 times 
per week and lasted for a few seconds.  

The examiner diagnosed the Veteran with profound 
sensorineural hearing loss in the right ear and severe to 
profound mixed hearing loss for the left ear.  The examiner 
concluded that the Veteran's hearing loss and tinnitus were 
not caused by or a result of acoustic trauma during the 
Veteran's military service.  The examiner based this opinion 
in part on the Veteran's own testimony that his hearing loss 
and tinnitus did not begin until at least 10 years after his 
separation from active duty, and the fact that the Veteran 
denied suffering from tinnitus during his previous 
examination.  The examiner also noted that there was no 
documentation of hearing loss or tinnitus in the service 
medical records, while other medical conditions were in fact 
documented.  The examiner also addressed the opinion provided 
by the private audiologist, and indicated that the opinion 
that the Veteran suffered cochlear damage as a result of 
acoustic trauma during military service was inaccurate, as 
proven by a normal bone conduction study performed in 1986.  
The examiner discussed that this test ruled out cochlear 
damage.  Finally, the examiner indicated that the Veteran's 
audiometric configuration was not consistent with noise-
induced hearing loss.  The examiner concluded that there was 
clear and compelling evidence to suggest that the Veteran's 
hearing loss resulted after military service and was related 
to his middle ear pathology.  

Based on the above evidence, the Board concludes that the 
preponderance of the evidence demonstrates that the Veteran's 
bilateral hearing loss and tinnitus did not manifest during, 
or as a result of, his military service.  While the Veteran's 
personnel records clearly demonstrate that the Veteran was 
exposed to noise during his military service, the evidence 
does not suggest that the Veteran suffered any disability as 
a result of this noise exposure.  There is no evidence of 
hearing loss or tinnitus during the Veteran's military 
service, or within one year of his separation from active 
duty.  As such, the presumption of in-service incurrence is 
not applicable.  See 38 C.F.R. §§ 3.307.  In addition, the 
post-service evidence demonstrates that the Veteran has not 
suffered from chronic symptomatology of an ear disorder since 
his military service.  The first evidence of hearing loss is 
from 1976, and it was noted that the Veteran's hearing loss 
was of recent onset.  This fact is confirmed by the Veteran's 
own testimony, in which he has reported that his hearing loss 
did not manifest until 1976.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical or lay evidence of an ear 
disorder for approximately 13 years after separation from 
service tends to establish that the Veteran did not suffer 
from symptoms of hearing loss or tinnitus since his 
separation from active duty.  

In addition to the above facts, the March 2007 and September 
2008 VA examiners concluded that the Veteran's hearing loss 
and tinnitus did not manifest during, or as a result of, 
acoustic trauma during military service.  The examiner's 
based these opinions on the lack of in-service evidence, the 
Veteran's history of significant middle ear disorders and 
surgeries, the nature of the Veteran's hearing loss, and the 
Veteran's own testimony.  

The Board recognizes that the private audiologist indicated 
in October 2007 and January 2008 that the sensorineural 
aspect of the Veteran's hearing loss, and his tinnitus, were 
more likely than not due to military acoustic trauma.  While 
the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The private audiologist based her opinion in part on the 
belief that the June 1963 audiometric evaluation was highly 
suspect because the Veteran was noted to have pure tone 
thresholds of 0 dB at all frequencies.  However, this 
assumption on the part of the audiologist is conjecture, and 
no evidence was cited to support her suspicions.  In 
addition, while 


the audiologist reported that hair cell damage in the cochlea 
occurs prior to an individual ever showing a threshold shift 
on an audiogram, the September 2008 VA examiner indicated 
that a normal bone conduction study from 1986 ruled out 
cochlear damage.  Therefore, the Board does not find the 
private audiologist's opinion to be persuasive.  

As a final matter, the Board recognizes that the Veteran 
truly believes his hearing loss and tinnitus are related to 
acoustic trauma during military service.  However, as a lay 
person, the Veteran is not competent to offer a medical 
opinion regarding the etiology of a specific medical 
disability.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  The Board recognizes that the 
Veteran is competent to testify to symptoms of a disability 
that are subject to lay observation, such as hearing loss.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  However, the Veteran has 
testified that his hearing loss and tinnitus did not begin 
until 1976.  Therefore, the Veteran's testimony does not 
support a grant of service connection.  

Since the preponderance of the evidence is against the 
claims, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus must be denied.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss 
remains denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


